 


109 HR 1302 IH: Stealth Lobbyist Disclosure Act of 2005
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1302 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Doggett (for himself, Mr. Allen, Mr. Baird, Mr. Becerra, Mrs. Capps, Ms. Carson, Mr. Case, Mr. Davis of Illinois, Mr. DeFazio, Mr. Delahunt, Ms. DeLauro, Mr. Edwards, Mr. Evans, Mr. Farr, Mr. Filner, Mr. Frank of Massachusetts, Mr. Gonzalez, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Hastings of Florida, Mr. Holt, Mr. Inslee, Mr. Jefferson, Ms. Kaptur, Mr. Kucinich, Ms. Lee, Mr. Levin, Mr. Lewis of Georgia, Mrs. Maloney, Mr. Markey, Mrs. McCarthy, Mr. McDermott, Mr. McGovern, Mr. McNulty, Mr. George Miller of California, Mrs. Napolitano, Mr. Neal of Massachusetts, Mr. Pomeroy, Ms. Roybal-Allard, Mr. Ryan of Ohio, Mr. Sanders, Ms. Schakowsky, Ms. Slaughter, Ms. Solis, Mr. Stark, Mr. Tierney, Mrs. Jones of Ohio, Mr. Udall of New Mexico, Mr. Waxman, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Lobbying Disclosure Act of 1995 to require certain coalitions and associations to disclose their lobbying activities. 
 
 
1.Short titleThis Act may be cited as the Stealth Lobbyist Disclosure Act of 2005. 
2.Disclosure of lobbying activities by certain coalitions and associations 
(a)In generalParagraph (2) of section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended to read as follows: 
 
(2)Client 
(A)In generalThe term client means any person or entity that employs or retains another person for financial or other compensation to conduct lobbying activities on behalf of that person or entity. A person or entity whose employees act as lobbyists on its own behalf is both a client and an employer of such employees. 
(B)Treatment of coalitions and associations 
(i)In generalExcept as provided in clauses (ii) and (iii), in the case of a coalition or association that employs or retains other persons to conduct lobbying activities, each of the individual members of the coalition or association (and not the coalition or association) is the client. For purposes of section 4(a)(3), the preceding sentence shall not apply, and the coalition or association shall be treated as the client. 
(ii)Exception for certain tax-exempt associationsIn case of an association— 
(I)which is described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, or 
(II)which is described in any other paragraph of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code and which has substantial exempt activities other than lobbying with respect to the specific issue for which it engaged the person filing the registration statement under section 4,the association (and not its members) shall be treated as the client. 
(iii)Exception for certain members 
(I)In generalInformation on a member of a coalition or association need not be included in any registration under section 4 if the amount reasonably expected to be contributed by such member toward the activities of the coalition or association of influencing legislation is less than $1,000 per any semiannual period. 
(II)ExceptionSubclause (I) shall not apply with respect to any member who unexpectedly makes aggregate contributions of more than $1,000 in any semiannual period, and the date the aggregate of such contributions first exceeds $1,000 in such period shall be treated as the date of first employment or retention to make a lobbying contact for purposes of section 4. 
(iv)Look-thru rulesIn the case of a coalition or association which is treated as a client under the first sentence of clause (i)— 
(I)such coalition or association shall be treated as employing or retaining other persons to conduct lobbying activities for purposes of determining whether any individual member thereof is treated as a client under clause (i), and 
(II)information on such coalition or association need not be included in any registration under section 4 of the coalition or association with respect to which it is treated as a client under clause (i).. 
(b)Effective date 
(1)In generalThe amendments made by this section shall apply to— 
(A)coalitions and associations listed on registration statements filed under section 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) after the date of the enactment of this Act, and 
(B)coalitions and associations for whom any lobbying contact is made after the date of the enactment of this Act. 
(2)Special ruleIn the case of any coalition or association to which the amendments made by this Act apply by reason of paragraph (1)(B), the person required by such section 4 to file a registration statement with respect to such coalition or association shall file a new registration statement within 30 days after the date of the enactment of this Act. 
 
